Exhibit 10.35

EMPLOYMENT AGREEMENT

Employment Agreement (the “Agreement”), dated as of January 18, 2006, by and
between Deer Valley Homebuilders, Inc., an Alabama corporation, whose principal
place of business is located at 205 Carriage Street, Guin Alabama 35563 (the
“Company”) and Charles L. Murphree, Jr. (the “Employee”), an individual
currently residing at the address set forth on the signature page to this
Agreement.

BACKGROUND INFORMATION

The Company wishes to secure the employment services of the Employee for a
definite period of time and upon the particular terms and conditions hereinafter
set forth. The Employee is willing to be so employed. Accordingly, the parties
agree as follows:

OPERATIVE PROVISIONS

1. Employment and Term. The Company hereby employs Employee and the latter
hereby accepts employment by the Company commencing on the date of this
Agreement (the “Commencement Date”) and ending five (5) years after the
Commencement Date (the “Term”).

2. Duties. During the Term of this Agreement, the Employee shall serve as
Regional Sales Representative, and in such additional operational capacities
with the Company as appropriate to his responsibilities and skills as shall be
designated by the Company, through action of its Board of Directors (the “Board
of Directors”); provided, however, without prior written consent of the
Employee, the Employee shall have no obligation to serve in any capacity with
Cytation Corporation, the reporting public company. During the term of this
Agreement, the Employee shall devote his full time and attention to the business
and affairs of the Company and shall not work anywhere else without the prior
approval of the Board of Directors, which approval shall not be unreasonably
withheld.

3. Compensation; Bonus; Benefits.

a. Fixed Compensation. For the services to be rendered by the Employee under
this Agreement the Company shall pay Employee a fixed compensation of $52,000
per year (inclusive of any amounts subject to federal or state employment
related withholding requirements), payable in arrears in equal weekly
installments or otherwise as the parties may agree (“Fixed Compensation”).

b. Profit Sharing Plan. During employment with the Company under this Agreement,
the Employee is eligible to participate and receive 14.72% of 15% of the Net
Income Before Taxes (as defined in the Earnout Agreement of even date herewith)
of the Company (which such amount shall include any facility or plant
manufacturing manufactured or mobile homes, including the proposed Sulligent
location) (the “Profit Sharing Distribution”) . The annual period used to
measure the Profit Sharing Plan shall be the Company’s fiscal year (the “Profit
Sharing Year”). The Profit Sharing Distribution shall be estimated and paid
quarterly on or before thirty (30) days following the end of each of the first
three quarters of the Profit Sharing Year. The Profit Sharing Distribution for
the fourth quarter of each Profit Sharing Year shall be paid on the earlier of:
(i) the completion of the Company’s audited financial statements for the Profit
Sharing Year; or (ii) one hundred five (105) days if it is the last fiscal
quarter of the applicable Profit Sharing Year. To prevent overpayment, the
Company shall hold back ten percent (10%) of the amount otherwise payable to an
Employee during each of first three quarters of each Profit Sharing Year.
Subject to the other terms of this Agreement, the Company will provide an
accounting to and pay the actual Profit Sharing Distribution to the Employee for
each applicable Profit

 

- 1 -



--------------------------------------------------------------------------------

Sharing Year upon the earlier of: (i) completion of the Company’s audited
financial statements for the applicable Profit Sharing Year, and (ii) one
hundred five (105) days if it is the last fiscal quarter of the applicable
Profit Sharing Year. The Employee must be employed by the Company at the end of
the quarter in order to be eligible to receive the Profit Sharing Distribution,
provided, however, no Profit Sharing Distribution, or portion thereof
(regardless of whether the Employee is employed at the end of a quarter), shall
be paid to an Employee whose employment is terminated by the Company with cause,
or terminated by the Employee, after completion of the applicable quarter but
prior to the date that the Profit Sharing Distribution is payable.

c. Hitch Bonus. During employment with the Company under this Agreement, the
Employee shall be entitled to a monthly “hitch bonus” of $33.33 per “floor”
produced by the Company during each month of the Term of this Agreement (the
“Hitch Bonus”) (which such amount shall include floors manufactured at any
facility or plant manufacturing manufactured or mobile homes, including the
proposed Sulligent location). A single wide trailer shall be deemed to have one
“floor” and a double-wide trailer shall be deemed to have two “floors.” The
Hitch Bonus shall be paid to the Employee on or before the fifteenth day after
the month that the Hitch Bonus was earned. The Employee must be employed by the
Company at the end of the month in order to be eligible to receive a Hitch
Bonus.

d. Vacation; Employee Benefits. During the term of this Agreement, the Employee
shall be (i) entitled to paid vacation in accordance with the Company’s vacation
policy, as such vacation policy may be amended and in effect from time to time
by the Board of Directors, and (ii) entitled to participate in life, medical,
dental, disability and other benefit plans as maintained by the Company for
employees of the Company holding positions and performing duties substantially
similar to those performed by Employee, as such benefits may be amended and in
effect from time to time by the Board of Directors.

4. Termination of Employment.

a. Termination and Termination Payment. If, at any time during the Term of this
Agreement, the Employee is terminated by the Company other than for Cause (as
defined in Section 4.b. below), then the Company shall, as severance pay, pay
the Employee an amount equal to the Fixed Compensation that otherwise would be
paid pursuant to Section 3(a) during the remainder of the Term (the “Severance
Payment”). For avoidance of doubt, no Severance Payment will be due to the
Employee upon the Employee voluntarily terminating the employment relationship,
upon termination of the employment relationship due to the Employee’s death or
Disability (as discussed at Section 4(c) below and as provided in Section 6.(a)
(iv) below) or upon termination by the Company for Cause. For avoidance of
doubt, no Profit Sharing Distribution or Hitch Bonus shall be due if the
employee is not employed by the Company.

b. Termination by the Company for Cause. The Board of Directors of the Company
may terminate the Employee’s employment hereunder for Cause (as defined below)
upon furnishing written notice to the Employee, provided that if the basis for
the Company so terminating Employee is described by clauses (i), (ii), or
(iv) below, Employee shall have been given prior written notice of any proposed
termination for Cause, which notice shall specify in reasonable detail the
circumstances claimed to provide the basis for such termination, and Employee
shall not have corrected such circumstances, in a manner reasonably satisfactory
to the Board of Directors, within thirty days of receipt of such written notice
(the “Cure Period”); provided, however, during such Cure Period, the Employee
shall have the right to appear before the Board of Directors of the Company to
answer and contest the charges set forth in the notice, provided, further, the
Employee shall have right to have his counsel attend such hearing and
participate in arguments to the Board of Directors of the Company. For purposes
of this Agreement, “Cause” shall mean a reasonable determination by the Company
of any of the following:

(i) The Employee’s misconduct or negligence;

 

- 2 -



--------------------------------------------------------------------------------

(ii) The Employee’s disregard of his obligations hereunder or of any other
written duties reasonably assigned to him by the Board of Directors or an
officer of the Company;

(iii) The Employee’s commission of any act involving fraud or moral turpitude;

(iv) A determination that the Employee has demonstrated a dependence upon any
addictive substance, including alcohol, controlled substances, narcotics or
barbiturates: or

(v) The Employee’s breach of this Agreement, including, but not limited to the
confidentiality, non-solicitation or non-compete provisions of Section 5 of this
Agreement.

Except for any Fixed Compensation and benefits accrued, vested and unpaid as of
the date of any such termination under this Section 4.b., the Company shall be
under no further obligation hereunder, including, but not limited to Severance
Payments, and the Employee shall not be entitled to receive any other payments
or benefits under this Agreement.

c. Death or Disability. The Employee’s employment hereunder shall automatically
terminate in the event of the Employee’s death or Disability (as such term is
defined in Section 6.a. below). In the case of death, except for any Fixed
Compensation and benefits accrued, vested and unpaid as of the date of any such
termination under this Section 4.c., the Company shall be under no further
obligation to the Employee or to his or her heirs or personal representatives,
and the Employee or his or her heirs or personal representatives shall not be
entitled to receive any other payments or benefits under this Agreement,
including, but not limited to Severance Payments. In the case of Disability,
except for any Fixed Compensation and benefits accrued, vested and unpaid as of
the date of any such termination under this Section 4.c., the Company shall be
under no further obligation to the Employee or to his or her heirs or personal
representatives, and the Employee or his or her heirs or personal
representatives shall not be entitled to receive any other payments or benefits
under this Agreement, including, but not limited to Severance Payments;
provided, however, the Employee shall be entitled to continue to receive
payments and/ or benefits provided hereunder for ninety (90) days from the date
of Disability. This Section 4(c) does not affect any rights of the Employee to
continue to receive payments under the Earnout Agreement of even date herewith.

5. Non-Disclosure; Prohibited Activities.

a. Return of Company Property. Upon the termination of employment, the Employee
promptly will supply to the Company all property (including all files, Customer
lists, etc.) that has been produced or received by the Employee during his or
her employment with the Company, whether or not related to the Confidential
Information.

b. Non-compete. Employee agrees and covenants that Employee shall not, directly
or indirectly, anywhere within any state in which the Company conducts its
business (the “Restricted Territory”) for a period from the date hereof until
seven years following the date hereof : (a) form, acquire, finance, assist,
support, or become associated as an employee, agent, partner, shareholder,
coventurer or otherwise, directly or indirectly, with, or engage in, a
Competitive Business (as defined below); (b) for the purpose of conducting or
engaging in any Competitive Business, call upon, solicit,

 

- 3 -



--------------------------------------------------------------------------------

advise or otherwise do, or attempt to do business with any suppliers, Customers
or accounts of the Company or take away or interfere or attempt to interfere
with any customer, trade, business or patronage of the Company; or (c) interfere
with or attempt to interfere with or hire any officers, employees,
representatives or agents of the Company, or any of the Company’s subsidiaries
or Affiliates, or induce or attempt to induce any of them to leave the employ of
the Company or any of the Company’s subsidiaries or Affiliates, or violate the
terms of their contract with any of them. Employee shall not use or disclose,
after the date hereof, any proprietary information or know-how of the Company in
any Competitive Business.

c. Divisibility of Covenant Period. If any covenant contained in this Agreement
is held to be unreasonable, arbitrary or against public policy, such covenant
shall be considered divisible both as to time, Customers, competitive services
and geographical area, such that each month within the specified period shall be
deemed a separate period of time, each Customer a separate customer, each
competitive service a separate service and each geographical area a separate
geographical area, resulting in an intended requirement that the longest lesser
time and largest lesser customer base, service offering and geographical area
determined not to be unreasonable, arbitrary or against public policy shall
remain effective and be specifically enforceable against the Employee.

d. Enforcement. The Employee acknowledges that (i) the Confidential Information
is a valuable asset of the Company and use of such Confidential Information
would allow the Employee to unfairly compete against the Company, (ii) the
restrictions contained in this Agreement are reasonable in scope and are
necessary to protect the Company’s legitimate interests in protecting its
business, and (iii) any violation of the restrictions contained in this
Agreement will cause significant and irreparable harm to the Company for which
the Company has no adequate remedy at law. The parties agree that damages at
law, including, but not limited to monetary damages, will or may be an
insufficient remedy to the Company and that (in addition to any remedies that
are available to Company, all of which shall be deemed to be cumulative and
retained by Company and not waived by the enforcement of any remedy available
hereunder) the Company shall also be entitled to obtain injunctive relief,
including but not limited to a temporary restraining order, a temporary or
preliminary injunction or a permanent injunction, to enforce the provisions of
this Agreement, as well as an equitable accounting of and constructive trust for
all profits or other benefits arising out of or related to any such violation,
all of which shall constitute rights and remedies to which the Company may be
entitled.

e. Intent of Parties; Survival. The covenants of the Employee contained in this
Section 5 shall be construed as agreements independent of any other provision of
Employee’s employment (including employment under this Agreement) and the
existence of any claim of the Employee against the Company shall not constitute
a defense to the enforcement by the Company of any covenant contained in this
section. The covenants contained in this Section 5 shall survive termination,
expiration, non-renewal or cancellation of this Agreement.

f. Notwithstanding anything to the contrary herein, (i) if the employee is
terminated without cause, then the provisions of this Section shall not extend
beyond five years from the date hereof; and (ii) if the employee is terminated
with cause, then the provisions of this Section shall not extend beyond the
later of five years from the date hereof or two years from the date of
termination.

 

- 4 -



--------------------------------------------------------------------------------

6. Miscellaneous Provisions.

a. Definitions.

(i) Affiliate: The term “Affiliate” when used in this Agreement shall mean any
other person or entity that directly or indirectly controls, or is under common
control with, or is controlled by the specified person or entity, and if a
person, any member of the immediate family of such individual. As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract, or otherwise) and “immediate family” shall mean any parent, child,
grandchild, spouse, or sibling.

(ii) Customers: The term “Customers” when used in this Agreement shall mean
those persons who, at any time during the Employee’s course of employment with
the Company are or were customers, clients, sales agents, or sales
representatives of the Company, predecessors of the Company, or Affiliates of
the Company, as well as any prospective customers, clients, sales agents, or
sales representatives of the Company or Affiliates of the Company, which were
identifiable and known to the Employee during his employment with the Company.

(iii) Business Competitive with the Company. The term “business competitive with
the Company” when used in this Agreement shall mean the manufacture,
construction, distribution of manufactured, modular, or mobile homes.

(iv) Disability. The term “Disability” when used in this Agreement means an
independent physician selected by the Board of Directors or its designee has
determined that the Employee has been substantially unable to render to the
Company services of the character contemplated by Section 2 above, by reason of
a physical or mental illness or other condition, for more than 60 consecutive
days or for shorter periods aggregating more than 90 days in any period of 12
consecutive months

b. Notices. All notices under this Agreement shall be in writing and shall be
considered as properly given or made if hand delivered, sent by certified mail,
overnight delivery service, facsimile or e-mail and addressed to the location
set forth in the preamble to this Agreement or to such other address as any
party may have designated by like notice furnished to all other parties hereto.
All notices shall be deemed effective when deposited in the U.S. mail, received
by an overnight carrier or other delivery service or, when confirmation of
delivery is obtained by the sender.

c. Assignment. This Agreement, including, but not limited to the agreements
contained in Section 5 regarding non competition, confidentiality,
non-disparagement and non solicitation, shall be assignable by the Company
without the prior written consent of the Employee. This Agreement shall inure to
the benefit of and be enforceable by the successors and assigns of the Company,
including any successor or assign to all or substantially all of the business
and/or assets of the Company, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock or otherwise. This is a personal service
contract which shall not be assignable by the Employee.

d. Application of Alabama Law; Jurisdiction. This Agreement, and the application
or interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Alabama. Venue for all purposes shall be deemed to lie
within Marion County, Alabama. The parties agree that this Agreement is one for
performance in Alabama. The parties to this Agreement agree that they waive any
objection, constitutional, statutory or otherwise, to a Alabama court’s exercise
of jurisdiction over any dispute between them and specifically consent to the
jurisdiction of the Alabama courts. By entering into this Agreement, the
parties, and each of them understand that they may be called upon to answer a
claim asserted in a Alabama court.

 

- 5 -



--------------------------------------------------------------------------------

e. Legal Fees and Costs. If a legal action is initiated by any party to this
Agreement against the other party arising out of or relating to the alleged
performance or non-performance of any right or obligation established hereunder,
each party shall bear its respective fees, costs and expenses incurred by each
successful party or its legal counsel in investigating, preparing for,
prosecuting, defending against, or providing evidence, producing documents or
taking any other action in respect of, such action shall be the obligation of
and shall be paid or reimbursed by each respective party.

f. Waiver of Jury Trial. The parties hereby acknowledge that any dispute arising
out of this Agreement will necessarily include various complicated legal and
factual issues and therefore knowingly, voluntarily and intentionally waive
trial by jury in any litigation in any court with respect to, in connection with
or arising out of this Agreement, or the validity, interpretation, or
enforcement hereof.

g. Waiver. The waiver by the Company of a breach of this Agreement shall not be
construed as a waiver of any subsequent breach by the Employee. The refusal or
failure of the Company to enforce the restrictive covenants contained herein or
contained in any other similar agreement against any other employee, agent, or
independent contractor of the Company, for any reason, shall not constitute a
defense to the enforcement of this Agreement by the Company against the
Employee, nor shall it give rise to any claim or cause of action by such
Employee against the Company.

h. Entire Agreement, Amendment: This Employment Agreement, and any other
document referenced herein, constitute the entire understanding of the parties
hereto with respect to the subject matter hereof, and no amendment, modification
or alteration of the terms hereof shall be binding unless the same be in
writing, dated subsequent to the date hereof and duly approved and executed by
each of the parties hereto and approved by the Board of Directors of Cytation
Corporation, the parent company of the Company.

i. Acknowledgments: The Employee acknowledges that he has been provided with a
copy of this Agreement for review prior to signing it, that the Company has
encouraged the Employee to have this Agreement reviewed by his attorney prior to
signing it and that the Employee understands the purposes and effects of this
Agreement.

 

Deer Valley Homebuilders, Inc. By:  

/s/ Joel Stephen Logan, II

Its:  

 

EMPLOYEE

/s/ Charles L. Murphree, Jr.

(Print name)  

 

(Street Address)  

 

[Employment Agreement - Deer Valley Homebuilders, Inc.]

 

- 6 -